Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                CASE NO.:

 GAIL SULLIVAN,

 Plaintiff,

 v.

 NCL (BAHAMAS), LTD.,

 Defendant.
                                                  /

                                  COMPLAINT FOR DAMAGES

         Plaintiff, GAIL SULLIVAN, by and through the undersigned attorney, hereby files this

 Complaint for Damages and sues Defendant, NCL (BAHAMAS), LTD., (hereinafter “NCL”), and

 alleges as follows:

                                   GENERAL ALLEGATIONS

         1.     This is an action seeking damages in excess of seventy-five thousand dollars

 ($75,000.00), exclusive of interest, costs, and attorneys’ fees.

         2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1333 and 1332.

 Further, this matter is being filed in the United States District Court for the Southern District of

 Florida located in Miami-Dade County, Florida, as required by the forum selection clause

 contained within the Cruise Ticket Contract issued by Defendant. Upon information and belief,

 Defendant is in possession of a copy of the subject Ticket Contract.
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 9



        3.      At all times material hereto, GAIL SULLIVAN is and was a resident of the state of

 Florida.

        4.      At all times material hereto, NCL was incorporated in Bermuda and had its principal

 place of business in Miami, Florida.

        5.      All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

        6.      At all times material hereto, NCL owned, operated, maintained, managed, and/or

 controlled the cruise ship the Norwegian Sun.

        7.      On or about May 28, 2019, GAIL SULLIVAN was a fare-paying passenger aboard

 the Norwegian Sun.

        8.      On or about May 28, 2019, GAIL SULLIVAN was walking down an interior

 staircase in the ship when she tripped and fell on a dangerous condition on the stairway.

        9.      As a result of this incident, GAIL SULLIVAN sustained serious injury.

       10.      NOTICE: NCL knew or should have known that the subject stairway was

unreasonably dangerous as a result of its knowledge of prior similar incidents that occurred on that

stairway aboard the Sun and other vessels in its fleet of cruise ships. See Cosmo v. Carnival

Corporation, 272 F.Supp.3d 1336 (S.D. Fla. 2017)(J. Scola). Moreover, upon information and

believe NCL has received several passenger complaints/comments about the unreasonably

dangerous nature of the stairs on its vessels. In addition, upon information and belief, knew or

should have known that the stairways on Sun were unreasonably dangerous as a result of its

participation design and construction of the Sun and approval of the design and construction of the

stairs See Groves v. Royal Caribbean Cruises, Ltd., 463 F. App. 837 (11th Cir. 2012). Moreover,

NCL knew or should have known of the unreasonably dangerous condition of its stairways because

the design, maintenance, and lighting methods used by NCL for these stairs deviated from accepted
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 9



industry safety practices. See, Holderbaum v. Carnival, 87 F. Supp. 3d. 1345 (S.D. Fla. 2015)(J.

Lenard.

                                         COUNT I
                                NEGLIGENT FAILURE TO WARN

          Plaintiff hereby adopts and incorporates paragraphs 1 through 10 as if fully set-forth herein,

 and alleges as follows:

       11.       DUTIES OWED: At all times material hereto, NCL had the duty to use reasonable

care under the circumstances, and to maintain and operate its vessel, the Norwegian Sun in a

reasonably safe condition and manner. See, Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

1321 (11th Cir. 1989). Cruise lines owe their passengers a duty to warn of known or foreseeable

dangers which are not open and obvious. See, Brown v. Carnival Corporation, 202 F.Supp. 3d 1332

(S.D. Fla. 2016)(J. Ungaro)(citing Witover v. Celebrity Cruises, Inc., 161 F. Supp. 3d. 1139, 1146

(S.D. Fla. 2016).

       12.       NCL is vicariously liable for the negligent acts and omissions of its employees,

agents, and/or independent contractors committed during the course and scope of their employment

with NCL including their failure to reasonably warn the Plaintiff about the unreasonably dangerous

nature of the stairway(s).

       13.       NCL breached the aforementioned duties of care owed to GAIL SULLIVAN in the

following ways:

                 a. Failing to warn passengers, that the subject stairs contained an

                     optical illusion;

                 b. Failing to warn passengers, including GAIL SULLIVAN of a

                     hazardous and/or dangerous condition when NCL knew or should

                     have known through the exercise of reasonable care, of this
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 9



                     dangerous condition;

                 c. Failing to take reasonable precautionary measures so that

                     passengers could see and thereby be warned of the dangerous steps

                     by providing adequate lighting and providing reasonable marking

                     on the steps so that passengers could immediately observe the

                     change of elevation.

                 d. Failing to provide reasonable and sufficient warnings regarding the

                     condition of the subject stairs of which NCL knew or should have

                     known;

                 e. Failing to comply with applicable building, construction, design

                     and safety codes and regulations regarding warnings;

                 f. Failing to provide stairs with sufficient lighting and reasonably safe

                     markings so that passengers could immediately observe the change

                     of elevation.

       14.       As a direct and proximate result of the aforementioned negligence of NCL,

Plaintiff, GAIL SULLIVAN, was injured, suffered physical impairment and/or disability, mental

anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

existing conditions, inconvenience, permanent disability, loss of earnings and/or wages, loss of

earning potential, and incurred the costs of reasonable and necessary medical expenses for the

treatment of her injuries. These losses and injuries are permanent and continuing in nature, and

Plaintiff will continue to suffer them in the future.

       WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

recoverable under the general maritime law and state law including but not limited to economic

damages including medical, psychological, and other related expenses in the past and in the future; lost
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 5 of 9



income in the past and lost income and earning capacity in the future; non-economic damages in the

past and in the future including pain, suffering, disability, aggravation of a previously existing

condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of

capacity for the enjoyment of life; all court costs, all interest due under the applicable law including

interest from the date of the subject incident under General Maritime Law, and any and all other

damages which the Court deems just or appropriate.

                                   COUNT II
               NEGLIGENT DESIGN, CONSTRUCTION, AND/OR APPROVAL
                            OF THE SUBJECT STAIRS

          Plaintiff hereby adopts and incorporates paragraphs 1 through 10 as if fully set-forth herein,

 and alleges as follows:

         15.     DUTIES OWED: At all times material hereto, NCL had the duty to use reasonable

care under the circumstances, and to maintain and operate its vessel, the Norwegian Sun, in a

reasonably safe condition and manner. See, Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

1321 (11th Cir. 1989). The cruise line had the duty to use reasonable care in designing, constructing,

and approving the areas of the vessel which the cruise line participated in either designing,

construction, or approving. Groves v. Royal Caribbean Cruises, Ltd., 463 F. Appx. 837 (11th Cir.

2012).

         16.     NCL is vicariously liable for the negligent acts and omissions of its employees,

agents, and/or independent contractors committed during the course and scope of their employment

with NCL including their failure to reasonably design, construct, and inappropriate approval of the

unreasonably dangerous nature of the interior stairs.

         17.     NCL breached the aforementioned duties of care owed to GAIL SULLIVAN in the

following ways:

                 a. Failing to provide a reasonably safe stairs for passengers, including
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 6 of 9



                   GAIL SULLIVAN, for use under foreseeable conditions;

               b. Failing to comply with applicable building, construction, design,

                   and safety codes and regulations;

               c. Failing to design a reasonably stairs for passengers, including

                   GAIL SULLIVAN;

               d. Failing to take reasonable precautionary measures so that

                   passengers were not injured while using the stairs, including but

                   not limited to: providing adequate lighting and providing

                   reasonable marking on the steps so that passengers could

                   immediately observe the change of elevation.

               e. Approving and implementing the design of the interior stairs,

                   including the use of the specific design that caused GAIL

                   SULLIVAN’S fall, despite NCL’s prior knowledge that this design

                   was inadequately lit and provided no markings on the stairs so that

                   passengers could immediately observe the change in elevation;

               f. Failing to provide stairs with sufficient lighting and reasonably safe

                   markings so that passengers could immediately observe the change

                   of elevation.

               g. Other acts of negligence to be discovered throughout discovery.

       18.     As a direct and proximate result of the aforementioned negligence of NCL,

Plaintiff, GAIL SULLIVAN, was injured, suffered physical impairment and/or disability, mental

anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

existing conditions, inconvenience, permanent disability, loss of earnings and/or wages, loss of

earning potential, and incurred the costs of reasonable and necessary medical expenses for the
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 7 of 9



treatment of her injuries. These losses and injuries are permanent and continuing in nature, and

Plaintiff will continue to suffer them in the future.

       WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

recoverable under the general maritime law and state law including but not limited to economic

damages including medical, psychological, and other related expenses in the past and in the future; lost

income in the past and lost income and earning capacity in the future; non-economic damages in the

past and in the future including pain, suffering, disability, aggravation of a previously existing

condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of

capacity for the enjoyment of life; all court costs, all interest due under the applicable law including

interest from the date of the subject incident under General Maritime Law, and any and all other

damages which the Court deems just or appropriate.

                                   COUNT III
                     NEGLIGENT MAINTENANCE OF THE STAIRWAY

         Plaintiff hereby adopts and incorporates paragraphs 1 through 10 as if fully set-forth herein,

 and alleges as follows:

       19.       DUTIES OWED: At all times material hereto, NCL had the duty to use reasonable

care under the circumstances, and to maintain and operate its vessel, the M/S Oasis of the Seas, in

a reasonably safe condition and manner. See, Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

1321 (11th Cir. 1989).

       20.       NCL is vicariously liable for the negligent acts and omissions of its employees,

agents, and/or independent contractors committed during the course and scope of their employment

with NCL including their failure to reasonably warn the Plaintiff about the unreasonably dangerous

nature of the exterior decks when wet.

       21.       NCL breached the aforementioned duties of care owed to the Plaintiff in the
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 8 of 9



following ways:

                 a. Failing to comply with manufacturer standards/guidelines for cleaning the

                     components of the subject stairway;

                 b. Failing to reasonably and appropriately maintain the lighting in the area to

                     prevent the appearance of an optical illusion;

                 c. Failing to reasonably replace and maintain the carpeting on the subject stairway;

                     and

                 d. Failing to use reasonable care in the maintenance of the stairway.

       22.       As a direct and proximate result of the aforementioned negligence of NCL,

Plaintiff, GAIL SULLIVAN, was injured, suffered physical impairment and/or disability, mental

anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

existing conditions, inconvenience, permanent disability, loss of earnings and/or wages, loss of

earning potential, and incurred the costs of reasonable and necessary medical expenses for the

treatment of her injuries. These losses and injuries are permanent and continuing in nature, and

Plaintiff will continue to suffer them in the future.

       WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

recoverable under the general maritime law and state law including but not limited to economic

damages including medical, psychological, and other related expenses in the past and in the future; lost

income in the past and lost income and earning capacity in the future; non-economic damages in the

past and in the future including pain, suffering, disability, aggravation of a previously existing

condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of

capacity for the enjoyment of life; all court costs, all interest due under the applicable law including

interest from the date of the subject incident under General Maritime Law, and any and all other

damages which the Court deems just or appropriate.
Case 1:20-cv-21973-JAL Document 1 Entered on FLSD Docket 05/11/2020 Page 9 of 9




      Dated: May 11, 2020
      Coral Gables, Florida
                                    Respectfully Submitted,

                                    FLANAGAN PERSONAL INJURY &
                                    WRONGFUL DEATH LAW FIRM, P.A.
                                    Counsel for Plaintiff
                                    2 Alhambra Plaza
                                    Suite 620
                                    Coral Gables, Florida 33134
                                    Tel: (305) 638 – 4143
                                    Fax: (305) 397 - 2636


                              By:   /s/ Michael T. Flanagan
                                    Michael T. Flanagan, Esq.
                                    Fla. Bar No. 0091072
                                    Primary E-mail: mtf@Florida-Justice.com
                                    Secondary E-mail: mtfassistant@Florida-Justice.com
